Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiegel(And The True Ragu).
Regarding claim 2, Spiegel teaches a process for the production of a base for ragu comprising minced meat(saltpork) and minced vegetables(carrots, celery, onion) said process comprising 
Step a) subjected said minced saltpork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed
b) Adding chopped vegetables and browning the blanched minced meat and minced vegetables.
Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3-6,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe) as evidenced by Sonshine Kitchen.com(The Most Common Ways to Cut Vegetables + Their Meanings). 
Regarding claims 1,18,19, Spiegel teaches a process for the production of a base for ragu comprising diced meat(saltpork) and minced vegetables(carrots, celery, onion) said process comprising(p.3) 
Step a) subjected said minced saltpork to a blanching in boiling water(100 C) for 3 minutes, which would be considered “about 4-8 minutes” as claimed
b) Adding vegetables and browning the blanched minced meat and minced vegetables.
Speigel does not specifically teach blanching the vegetables with the meat. However, Panning the Globe.com teaches that blanching of vegetables is important because it softens them and brings out their best and brightest color while also allowing them to be frozen later(p.7). It would have been obvious to blanch the vegetables in Spiegel with the meat as claimed in order to soften the vegetables and bring out their best and brightest color. 
Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 
Regarding claim 3, Spiegel teaches that the vegetables are diced. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm.
Regarding claims 4-6, Spiegel does not specifically teach that the blanching is done in a continuous boiler. However, since a continuous boiler is a known way of boiling food products it would have been obvious to use a known method of cooking to achieve the blanched meat and vegetables. It would have been obvious to adjust the flow rate of the continuous boiler in order to blanch the meat and vegetables and achieve the desired consistency of the ragu.
Regarding claim 20, Spiegel teaches that the base for the ragu comprises complementary ingredients including cream, salt, and pepper(p.3). 



Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu) in view of Panning the Globe.com(Rao’s Orecchiette Pasta with Sausage and Broccoli Rabe) further in view of Cadet(EP0411178).
Regarding claim 7, Spiegel does not specifically teach that the browning step is done in a turbo-cooker. However, Cadet teaches a turbo-cooker for cooking meat comprising a cylindrical body with a heating jacket, closed at opposite ends by end plates, provided with a least one inlet opening and at least one discharge opening having a coaxial bladed rotor rotatably supported therein(paragraph 12). Cadet teaches that the cooker also for uniform heat transfer, high yield, and a homogenous mixture. It would have been obvious to brown the meat and vegetables in a turbo-cooker as taught in Cadet in order to achieve uniform heat transfer, high yield, and a homogenous mixture
It would have been obvious to adjust the temperature and the rotor speed in order the texture as desired in Speigel, wherein the meat is medium brown in color and not quite crispy
Regarding claim 8, Spiegel refers to the meat as being “diced” and not minced as claimed. However, claim 8 defines a minced meat as being 2 to 10mm. As evidenced by Sonshine kitchen.com, the term “diced” refers to cutting of food products to a size of about ¼ to 1/8 inches or 3.175 to 6.35mm(p.5). Therefore, the “diced” salt pork in Spiegel is considered to be minced as claimed. 
Regarding claim 9, Cadet teaches that the flow rate of the turbo-cooker is 100kg/h(example 1).
Regarding claim 10, Cadet teaches that the browning is carried out at a temperature of 125 to 140C for 5 to 240s(4 minutes)(paragraph 14). 
Regarding claims 11 and 12, Speigel teaches browning the meat after blanching but further draining the water then patting dry. However, it would have been obvious to save the water from blanching as a broth in order to provide the sauce with more fat and flavor from the meat. This is a common technique in cooking in order to retain flavor. 

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spiegel(And The True Ragu)
Regarding claim 3, Spiegel teaches that the vegetables are diced. As evidenced by Sonshine kitchen.com, diced vegetables are about ¼ to 1/8 inches or 3.175 to 6.35mm, which overlaps the claimed range of 5 to 15mm and renders it obvious. 
Regarding claims 22-24, Spiegel does not specifically teach that the blanching is done in a continuous boiler. However, since a continuous boiler is a known way of boiling food products it would have been obvious to use a known method of cooking to achieve the blanched meat and vegetables. It would have been obvious to adjust the flow rate of the continuous boiler in order to blanch the meat and vegetables and achieve the desired consistency of the ragu.

Response to Argument

Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. 
	The applicant argues that Spiegel only teaches blanching of salt pork and not the ground beef that is added after. However, there is no limitation in the claims that all of the meat products present have to be blanched. 
	Spiegel teaches(p.3) 
	If using salt pork, blanch it by bringing 1 quart of water to a boil, adding the salt pork and cooking for 3 minutes. Drain and pat dry. Fatback does not need blanching.
Saute salt pork or fatback in a 3- to 4-quart heavy saucepan over medium-low heat until almost all fat is rendered, about 8 minutes. Stir in chopped vegetables. Saute over medium-low heat until onion is translucent, about 3 minutes. Raise heat to medium and stir in ground beef. Brown until meat is medium brown in color and not quite crisp, about 5 minutes.
	As shown in the cited section, Spiegel teaches blanching diced salt pork(which according to Sonshine kitchen.com is considered diced as claimed), adding the salt pork to vegetables and then browning the blanched meat and vegetables as claimed. Panning the Globe.com provides further motivation to blanch the vegetables with the meat. Therefore, the Spiegel and Panning teaches the method of claim 1.
	As such, the claimed method does not recite that all meat present has to be blanched. Therefore, blanching of the salt pork meets the claim required of blanching a minced meat. Clearly, diced salt pork is meat since it meets the limitation of claim 18(i.e. minced meat is pork). 
Also, the claim contains comprising language which would allow for additional steps outside the blanching and browning steps. Therefore, the claims allow for the addition of non-blanched ground beef that is browned along with the blanched salt pork and vegetables. 
The applicant argues that Cadet does not teach a turbo cooker in which the meat and vegetable are continuously fed and subjected to browning as claimed. However, Cadet teaches that the cooker results in a continuous cooking and sterilization of meat(paragraph 3). Cooking would lead to browning of the meat as claimed.
The applicant further argues that the present method allows for uniform and effective browning of ingredients, thus avoiding the addition of a further fatty ingredient. However, these features are not presently claimed so they are moot in terms of the present invention. Furthermore, the applicant has not shown that these features are unexpected or not possessed by the prior art. 

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791